HARRIS, Judge.
We grant the petition for writ of certiorari and quash the August 27,1996 order denying the petitioners’ motion on the jurisdictional issues. Even if such order is only “voidable,” under the facts of this case we conclude that the order should not stand. Further, because an independent determination under Florida Rule of Judicial Administration 2.160(h) was not made during the October 24, 1996 hearing (the court merely relied on the former order), we also quash the October 24, 1996 order denying the petitioners’ motion on the jurisdictional issues. We, therefore; direct the trial court to decide the issue of jurisdiction before the evidence on the merits is received during the trial of this cause. See, Mutual of Omaha Insurance Co. v. Gold, 669 So.2d 362 (Fla. 6th DCA 1996).
WRIT OF CERTIORARI ISSUED, ORDERS QUASHED.
THOMPSON and ANTOON, JJ., concur.